Title: To Thomas Jefferson from Jonathan Trumbull, Jr., 15 March 1808
From: Trumbull, Jonathan, Jr.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Lebanon 15th. Mar 1808
                  
                  I beg leave to introduce to your Excy the Bearer of this Letter—a Mr. Jesse Brown (an Unfortunate Merchant of my Neighbourhood) who comes to Washington for permission to send a Vessel or Vessels in Ballast to the Island of Martin[ico] for the purpose of transporting Property from thence to the UStates for the payment of his Debts due to Citizens within these States—The lack of his having property in the mentioned Island, will be reprecented by the Certificates which he has to produce—The Extent of Business transacted by Mr. Brown & Son will appear from the Certificate of the Collector of the Port of N London, shewing the # Quantity of Shipping employed by them & the Sum of Duties pd nd to the UStates within that Port. If relief in this respect can be given to Mr Brown, it will be, not only a favor to an unfortunate Merchant—but a real Service rendered to many Citizins having Demands upon him—
                  With high respect, I have the Honor to be Sir Your Obet Servt
                  
                     J Trumbull 
                     
                  
               